Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 5-21 and 37-38 are pending and examined below.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/12/2022 is acknowledged.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for interfacial or interlayers of branched or chain-like of metal oxide or metalloid oxide particles, does not reasonably provide enablement for a porous layer with metallic particles, nor a porous layer of a specific porosity with no limitations of how said porosity is achieved.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The branched and/or chain-like metal and metalloid oxide particles is what enables to porosity.
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for branched or chained fumed metal or metalloid oxide, does not reasonably provide enablement for only fumed metal or metalloid oxide particles.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. Although fumed metal and metalloid oxide particles are inherently branched/chain like, there is no requirement that the particles remain in that form.
Claims 1, 5-12 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for branched or chained fumed metal or metalloid oxide particles, does not reasonably provide enablement for simply branched and/or chained particles.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. Interfacial and/or interlayers are known in many materials and applicant limits invention to metal and metalloid particles. Claims 5-12 and 14-21 are rejected as dependent on claim 1.

Allowable Subject Matter
Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Examples of prior art is inclusive of Wang et al. (US 2019/0348672), which discloses a branched and/or chain metal oxide or metalloid oxide. Wang discloses the interfacial (protecting) layer between the anode and the separator (see paragraphs [0028], [0085] and Table 2).
Li et al. (Interface Design and Development of Coating Materials in Lithium=Sulfur Batteries) discloses the interface/interfacial/protecting layer may be between the anode and separator or the cathode and separator (see pages 1-21).
The prior art does not disclose wherein there is an two interlayers, one between the anode and separator and a second between the cathode and separator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721